ON MOTION FOR REHEARING OR CLARIFICATION
PER CURIAM.
We affirm all issues on the appeal but reverse the issue on cross appeal on the authority of Blue Lakes Apartments, Ltd. v. George Gowing, Inc., 464 So.2d 705, 709 (Fla. 4th DCA 1985); Brickell Bay Condominium Ass’n, Inc. v. Forte, 397 So.2d 959, 960 (Fla. 3d DCA 1981), rev. denied, 408 So.2d 1092 (Fla.1981).
We remand for further proceedings consistent with this opinion.
WALDEN and WARNER, JJ., concur.
LETTS, J., concurs in affirmance of appeal and dissents as to cross appeal without opinion.